Exhibit 10.5
 
STOCK PLEDGE AGREEMENT
 
This STOCK PLEDGE AGREEMENT (“Agreement”), dated as of January ___, 2015, is by
and between Multiplayer Online Dragon, Inc., a Nevada corporation (the
“Pledgor”), and Baptist Community Services, a Texas non-profit corporation (the
“Pledgee”).  In consideration of the mutual promises contained in this
Agreement, and intending to be legally bound, Pledgor and Pledgee agree as
follows:
 
WHEREAS, Amarillo National Bank (“ANB”), NaturalShrimp Holdings, Inc., a
Delaware corporation (“NSH”), NaturalShrimp Corporation, a Delaware corporation
(“NSC”), NaturalShrimp Global, Inc., a Delaware corporation formerly known as
NaturalShrimp International, Inc. (“NSI”), Natural Shrimp San Antonio, L.P., a
Texas limited partnership, Shirley Williams, Gerald Easterling and Mary Ann
Untermeyer, and High Plains Christian Ministries Foundation, are or were parties
to that certain Loan Agreement dated September 13, 2005, as amended and modified
by the certain Consent Agreement, dated as of October 13, 2006, by and among the
same parties (collectively, the “Loan Agreement”), pursuant to which NSH issued
to ANB a secured promissory note, dated September 13, 2005, in the original
principal amount of $1,500,000, (such secured promissory note, as modified as
provided below, the “Note”);


WHEREAS, subsequent to the closing of the Loan Agreement, the Note was modified
(i) by that certain Change In Terms Agreement dated September 16, 2006, whereby
the principal amount of the Note was increased to $2,000,000 and the maturity
date was extended to September 13, 2008, and (ii) on September 13, 2008 to
extend the maturity date of the Note to September 15, 2009;
 
WHEREAS, NSH’s obligations under the Note are secured by: (i) security interests
granted pursuant to that certain Security Agreement dated September 13, 2005;
(ii) Subordination Agreements dated September 13, 2005 entered into by the
limited partners of Natural Shrimp San Antonio, L.P. for the benefit of ANB; and
(iii) Pledge Agreements dated September 13, 2005 entered into by NSH and certain
shareholders of NSH for the benefit of ANB, (collectively, with the Loan
Agreement, the “Loan Documents”);
 
WHEREAS, ANB and Pledgee are parties to that certain Assignment Agreement dated
March 26, 2009, pursuant to which ANB assigned and transferred to Pledgee all of
ANB’s right, title and interest in and to (i) the Note, including all moneys now
due or hereafter to become due to ANB under the Note; (ii) the Loan Agreement
and (iii) the Loan Documents;
 
WHEREAS, NSH issued to Pledgee a subordinated promissory note, dated December
31, 2008, in the original principal amount of $70,000 and with a maturity date
of September 15, 2009 to provide working capital to Pledgor for its use to pay
interest due under the Note, taxes, and premiums for insurance policies covering
its assets (such subordinated promissory note, as modified on April 7, 2009,
collectively with the Note, the “Notes”)
 
WHEREAS, Pledgor has requested that Pledgee provide its consent under the Loan
Documents for a proposed transaction (the “Transaction”) between NSH and
Pledgor, whereby NSH will acquire approximately seventy two percent (72%) of the
issued and outstanding stock of Pledgor as consideration for the acquisition by
Pledgor from NSH of all of the issued and outstanding stock of NSH’s wholly
owned subsidiaries, NSC and NSI, over which Pledgee has a security interest
pursuant to the Loan Documents, which Pledgee has agreed to do so subject to, as
a condition precedent, the execution of this Agreement;
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1. Definitions. As used herein, the following terms shall have the
meanings set forth below. Capitalized terms not defined herein shall have the
meanings given them in the Loan Agreement.
 
“Agreement” has the meaning set forth in the Preamble hereto.
 
“ANB” has the meaning set forth in the Recitals hereto.
 
“Event of Default” shall mean an Event of Default under any of the Loan
Documents and any of the following:  (i) the breach in any material respect of
any warranty, representation or covenant made by the Pledgor under this
Agreement or any other Loan Document, (ii) the Pledged Collateral is assigned
for the benefit of creditors, or bankruptcy proceedings are commenced by or
against the Pledgor, or (iii) any lien attaches to any of the Pledged Collateral
other than the lien and security interest granted hereby.
 
“Governing Documents” means the certificate of incorporation and bylaws, each as
amended and in effect as of the date of this Agreement, of NSC and NSI, as well
as any other agreement, including, without limitation, any shareholders
agreement or voting agreement, to which the Pledged Interests are subject or
which otherwise relates to the voting, consensual and other powers of ownership
pertaining to the Pledged Interests.
 
 
1

--------------------------------------------------------------------------------

 
                      “Guaranty Agreement” means the guaranty agreement by and
between NSC and NSI, as guarantors, and Pledgee in favor of Pledgee, dated as of
even date herewith.
 
“Guaranty Repayment” means the obligation of NSC and NSI to pay any and all
amounts under the Guaranty Agreement to satisfy the obligation to pay principal
of and interest on the Notes by NSH, plus any interest thereon and any costs and
expenses Pledgee is entitled to recover pursuant to the terms of the Loan
Agreement.
 
“Loan Agreement” has the meaning set forth in the Recitals hereto.
 
“Loan Documents” has the meaning set forth in the Recitals hereto.
 
“MOD” has the meaning set forth in the Recitals hereto.
 
“Note” has the meaning set forth in the Recitals hereto.
 
“Notes” has the meaning set forth in the Recitals hereto.
 
“NSC” has the meaning set forth in the Recitals hereto.
 
“NSH” has the meaning set forth in the Recitals hereto.
 
“NSI” has the meaning set forth in the Recitals hereto.
 
“Pledged Collateral” shall have the meaning ascribed thereto in Section 3
hereof.
 
“Pledged Interests” shall mean all the capital stock of NSC and NSI owned by the
Pledgor, either owned at the date of this Agreement or hereafter acquired.
 
“Transaction” has the meaning set forth in the Recitals hereto.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of Texas.
 
Section 2. Representations and Warranties. Pledgor represents and warrants to
Pledgee that:
 
(a)  Pledgor is the sole beneficial owner of the Pledged Collateral in which it
grants the security interests pursuant to Section 3 hereof and no lien exists
upon such Pledged Collateral (and no right or option to acquire the same exists
in favor of any other person or entity), except for the pledge and security
interests in favor of Pledgee created or provided for herein, which pledge and
security interests will constitute a first priority perfected pledge and
security interest in and to all of the Pledged Collateral.
 
(b)  The Pledged Interests owned by Pledgor are, and any other interest in which
Pledgor shall hereafter grant a security interest pursuant to Section 3 hereof
will be, duly authorized and validly issued and no such interest is or will be
subject to any contractual restriction or any restriction under the Governing
Documents upon the transfer of such Pledged Interests (except for any such
restriction contained herein).
 
(c)  The Pledged Interests constitute all of the issued and outstanding stock in
NSC and NSI held by Pledgor and such Pledged Interests are owned by Pledgor.
 
(d)  No authorization or approval or other action by and no notice to or filing
with, any governmental authority is required for:
 
(i)  the grant by Pledgor of the liens granted pursuant to this Agreement; or
 
 
2

--------------------------------------------------------------------------------

 
(ii)  the perfection of Pledgee’s security interests.
 
(e)  There is no financing statement, security agreement, chattel mortgage or
other document filed or recorded with any filing records, registry or other
public office, that purports to cover, affect or give notice of any present or
possible future lien on, or security interest in, the Pledged Collateral or any
rights relating thereto.
 
Section 3.  The Pledge.
 
3.01           Pledged Collateral.  As collateral security for the prompt
payment in full when due of the Notes, the Guaranty Repayment and any interest
thereon, Pledgor hereby pledges and grants to each Pledgee a security interest
in all of Pledgor’s right, title and interest in the following property, whether
now owned by Pledgor or hereafter acquired and whether now existing or hereafter
coming into existence (all being collectively referred to herein as “Pledged
Collateral”):
 
(a)  the Pledged Interests;
 
(b)  all cash dividends, stock splits, stock dividends, or other similar right
associated with the Pledged Interests;
 
(c)  all other rights and privileges with respect to such Pledged Interests; and
 
(d)  all proceeds of and to any of the property of Pledgor described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by Pledgor in respect of
any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers.
 
3.02           Order of Priority.  Pledgor shall have a first priority lien and
security interest in the Pledged Collateral.
 
Section 4. Further Assurances: Remedies. In furtherance of the grant of the
pledge and security interests pursuant to Section 3 hereof, Pledgor hereby
agrees with Pledgee as follows:
 
4.01           Delivery and Other Perfection.  Pledgor shall deliver the
certificates representing the Pledged Interests, together with stock transfer
powers duly executed in blank, upon execution of this Agreement to Pledgee and
shall give, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable (in the reasonable judgment of Pledgee) to create, preserve, perfect
or validate the security interest granted pursuant hereto or to enable Pledgee
to exercise and enforce its rights hereunder with respect to such pledge and
security interest.
 
4.02           Certain Covenants of Pledgor.
 
(a)  Pledgor will not create, permit or suffer to exist, and Pledgor will defend
the Pledged Collateral against, and take such other action as is necessary to
remove, any lien on the Pledged Collateral, and will defend the right, title and
interest of Pledgee in and to any of Pledgor’s rights under the Pledged
Collateral against the claims and demands of all persons whomsoever.
 
(b)  Pledgor will advise Pledgee promptly upon obtaining actual knowledge
thereof, in reasonable detail, of any lien or claim made or asserted against any
of the Pledged Collateral.
 
(c)  Until the Notes are paid in full, Pledgor shall not, and shall cause NSC
and NSI not to, without the prior written consent of Pledgee:
 
(i) declare or pay any dividend, distribution or allocation of any of their cash
or assets to any of their respective stockholders or to any other Person;
 
(ii) incur any additional debt, other than (A) debt (including capitalized lease
obligations) incurred after the date hereof, in an aggregate principal amount
outstanding at any one time not in excess of $250,000, solely for the purpose of
financing all or any part of the acquisition cost of any equipment, and (B)
trade payables in the ordinary course of business; or
 
(iii) make any change to their corporate existence and fail to observe corporate
formalities in their dealings with each other.
 
 
3

--------------------------------------------------------------------------------

 
4.03 Certain Rights Concerning the Pledged Collateral.
 
(a)           So long as no Event of Default shall have occurred and be
continuing, Pledgor shall have the right to exercise all voting, consensual and
other powers of ownership pertaining to the Pledged Interests owned by Pledgor
for all purposes not inconsistent with the terms of this Agreement.
 
(b)           Unless and until an Event of Default has occurred and is
continuing, Pledgor shall be entitled to receive and retain any dividends or
other distributions on the Pledged Interests paid in cash out of earned surplus
that they are permitted to receive.
 
(c)           If any Event of Default shall have occurred, then so long as such
Event of Default shall continue, and whether or not Pledgee exercises any
available right or seek or pursue any other relief or remedy available to it
under applicable law or under this Agreement relating to such Event of Default,
all dividends and other distributions on the Pledged Interests shall be paid
directly to Pledgee and retained by it as part of the Pledged Collateral,
subject to the terms of this Agreement, provided that if such Event of Default
is cured, any such dividend or distribution theretofore paid to Pledgee shall,
upon request of Pledgor (except to the extent theretofore applied to the
Guaranty Repayment), be returned by Pledgee to Pledgor.
 
4.04 Events of Default.
 
(a)           Event of Default.  During the period during which an Event of
Default shall have occurred and be continuing:
 
(1)   Pledgee shall have all of the rights and remedies with respect to the
Pledged Interests of a secured party under the Uniform Commercial Code (whether
or not said Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right to
exercise all voting, consensual and other powers of ownership pertaining to the
Pledged Interests as if Pledgee were the sole and absolute owners thereof (and
Pledgor agrees to take all such action as may be appropriate to give effect to
such right);
 
(2)  Pledgee in its discretion, may in its name or in the name of Pledgor,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for any of the Pledged Interests, but
shall be under no obligation to do so; and
 
(3)  Pledgee may, upon fifteen (15) days’ prior written notice to Pledgor of the
time and place, with respect to the Pledged Interests or any part thereof that
shall then be or shall thereafter come into the possession, custody or control
of Pledgee or any of its agents, sell, lease, assign or otherwise dispose of all
or any part of such Pledged Interests, at such place or places as Pledgee deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and Pledgee or anyone else may be the purchaser,
lessee, assignee or recipient of any or all of the Pledged Interests so disposed
of at any public sale (or, to the extent permitted by law, at any private sale)
and thereafter hold the same absolutely, free from any claim or right of
whatsoever kind, including any right or equity of redemption (statutory or
otherwise), of Pledgor, any such demand, notice and right or equity being hereby
expressly waived and released. Pledgee may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.
 
(b)           The proceeds of each collection, sale or other disposition under
this Section 4.04 shall be applied in accordance with Section 4.06 hereof.
 
(c)           Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, and applicable state securities laws,
Pledgee may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Pledged Collateral for its own account, for investment
and not with a view to the distribution or resale thereof. Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to
Pledgee than those obtainable through a public sale without such restrictions,
and, agrees that given such circumstances a private sale is a commercially
reasonable manner of disposing of the Pledged Collateral and that Pledgee shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register it for public sale.
 
(d)           Pledgee may act in its own best interest in pursuing remedies
under this Agreement without regard to the interests of the Pledgor or any of
its agents or representatives.  The powers conferred on Pledgee hereunder are
solely to protect its interest in the Pledged Collateral and shall not impose
any duty on it to exercise any such powers.  To the extent permitted by
applicable law, Pledgor waives all claims, damages, and demands it may acquire
against Pledgee arising out of the exercise by Pledgee of its rights hereunder,
except for those arising from Pledgee’s gross negligence or willful misconduct.
 
4.05           Private Sale. Pledgee shall incur no liability as a result of the
sale of the Pledged Collateral, or any part thereof, at any private sale
pursuant to Section 4.04 hereof conducted in a commercially reasonable manner.
Pledgor hereby waives any claims against Pledgee arising by reason of the fact
that the price at which the Pledged Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Guaranty Repayment.
 
 
4

--------------------------------------------------------------------------------

 
4.06           Application of Proceeds. Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Pledged Collateral pursuant hereto, and any other cash at the
time held by Pledgee under this Section 4, shall be applied by Pledgee:
 
(a)           First, to pay any amounts due and not yet paid (other than
principal of and interest on the Notes) to Pledgee pursuant to the terms of the
Loan Agreement;
 
(b)           Second, to payment in full of the Guaranty Repayment (if any) and
the payment of the reasonable costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of
Pledgee and the reasonable fees and expenses of its agents and counsel, and all
reasonable expenses incurred and advances made by Pledgee in connection
therewith; and
 
(e)           Finally, to the payment to Pledgor, or its respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.
 
As used in this Section 4, “proceeds” of Pledged Collateral shall mean cash,
securities and other property realized in respect of, and distributions in kind
of, Pledged Collateral, including any thereof received under any reorganization,
liquidation or adjustment of debt of Pledgor or any issuer of or obligor on any
of the Pledged Collateral.
 
4.07           Attorney-in-Fact. Upon the occurrence and during the continuance
of any Event of Default, Pledgee is hereby appointed Pledgor’s attorney-in-fact
for the purpose of carrying out the provisions of this Section 4 and taking any
action and executing any instruments that Pledgee may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as Pledgee shall be entitled under this
Section 4 to make collections in respect of the Pledged Collateral, Pledgee
shall have the right and power to receive, endorse and collect all checks made
payable to the order of Pledgor representing any dividend, payment or other
distribution in respect of the Pledged Collateral or any part thereof and to
give full discharge for the same.
 
4.08           Continuing Security Interest; Termination.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i)
remain in full force and effect until the payment in full of the Notes, Guaranty
Repayment (if any) and any other amounts payable pursuant to the terms and
provisions of the Loan Documents, (ii) be binding upon Pledgor and its
respective successors and assigns, and (iii) inure, together with the rights and
remedies of Pledgee hereunder, to the benefit of Pledgee and its successors,
transferees and assigns.  When the Notes, the Guaranty Repayment and any other
amounts payable pursuant to the terms and provisions of the Loan Documents shall
have been paid in full, this Agreement shall terminate, and Pledgee shall, at
the Pledgee’s expense, forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Pledged Collateral and money received in respect
thereof, to or on the order of Pledgor.
 
4.09           Further Assurances. Pledgor agrees that, from time to time upon
the written request of Pledgee, Pledgor will execute and deliver such further
documents and do such other acts and things as may be necessary or desirable or
as Pledgee may reasonably request in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Pledgee to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral. Pledgor agrees to furnish any such information to Pledgee
promptly upon reasonable request by Pledgee.
 
4.10           Transfer of Pledged Interests. Prior to the payment in full of
the Notes, the Guaranty Repayment (if any) and any other amounts payable
pursuant to the terms and provisions of the Loan Documents, Pledgor shall not
transfer, assign, sell or otherwise dispose of its Pledged Interests without the
prior written consent of Pledgee.
 
Section 5. Miscellaneous.
 
5.01           No Waiver. No failure on the part of Pledgee to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by Pledgee of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein are cumulative and are not exclusive of any remedies
provided by law.
 
5.02           Notices. All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient at its
address for notices specified under its signature hereto, and any such notices,
requests, consents and demands shall be effective upon receipt.
 
5.03           Expenses. Pledgor agrees to reimburse Pledgee for all reasonable
costs and expenses of Pledgee (including, without limitation, the reasonable
fees and expenses of legal counsel) in connection with (a) any Event of Default,
or failure to comply with this Agreement, and any enforcement or collection
proceeding resulting therefrom (including, without limitation, all manner of
participation in or other involvement with (i) performance by Pledgee of
Pledgor’s obligations in respect of the Pledged Collateral that Pledgor has
failed or refused to perform, (ii) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Pledged Collateral, and for the care of the Pledged
Collateral and defending or asserting rights and claims of Pledgee in respect
thereof, by litigation or otherwise, (iii) judicial or regulatory proceedings
and (iv) workout, restructuring or other negotiations or proceedings whether or
not the workout, restructuring or transaction contemplated thereby is
consummated); and (b) all costs and expenses associated with the enforcement of
this Section 5.03.  Furthermore, the cost and expenses associated with the
enforcement of this Section 5.03 shall be entitled to the benefits of the
collateral security provided pursuant to Section 3 hereof.
 
 
5

--------------------------------------------------------------------------------

 
5.04           Amendments. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure by Pledgor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Pledgee and, in the case of any such amendment or modification, by
Pledgor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.
 
5.05           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Pledgor’s successors and assigns, provided, however,
that Pledgor shall not assign or transfer its rights hereunder without the prior
written consent of Pledgee.
 
5.06           Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
 
5.07           Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.  A signature to this Agreement transmitted electronically
shall have the same authority, effect, and enforceability as an original
signature.
 
5.08           Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS AGREEMENT TO BE
CONSTRUED OR ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION),
EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.
 
5.09           Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be construed and interpreted according to the  ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of the parties hereto and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
 
5.10           Failure of Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of Pledgee in the exercise of any power, right or privilege
hereunder shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude any other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
 
5.11           Standard of Care. The powers conferred on Pledgee hereunder are
solely to protect its interest in the Pledged Collateral and shall not impose
any duty upon it to exercise any such powers. Except for the exercise of
reasonable care in the custody of any Pledged Collateral in its possession and
the accounting for moneys actually received by it hereunder, Pledgee shall have
no duty as to any Pledged Collateral or as to the taking of any necessary steps
to preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral. Pledgee shall be deemed to have exercised reasonable care in
the custody and preservation of Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which
Pledgee accords its own property.
 
5.12 Consent to Jurisdiction and Service of Process.
 
(a) Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE
ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS AGREEMENT OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY MAY BE BROUGHT BY SUCH PARTY IN DISTRICT COURT
LOCATED IN POTTER COUNTY, TEXAS AS SUCH PARTY MAY IN ITS SOLE DISCRETION ELECT,
AND BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF EACH SUCH COURT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IS NOT SUBJECT TO THE IN
PERSONAM JURISDICTION OF ANY SUCH COURT. IN ADDITION, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT,
AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH COURT, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.
 
(b)           Service of Process. EACH PARTY HERETO IRREVOCABLY AGREES THAT
PROCESS SERVED, SERVED BY U.S. CERTIFIED MAIL OR SERVED IN THE MANNER PROVIDED
FOR COMMUNICATIONS IN THIS AGREEMENT, AT THE ADDRESSES PROVIDED HEREIN FOR
NOTICES, SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE SERVICE OF
PROCESS IN ANY SUIT, ACTION OR PROCEEDING, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY, OR ANY
ACTION OR PROCEEDING TO EXECUTED OR OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT OF
ANY BREACH HEREUNDER OR UNDER ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.
RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED BY A
DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY COMMERCIAL
DELIVERY SERVICE.
 
[Signature page follows.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
PLEDGOR:
MULTIPLAYER ONLINE DRAGON, INC.
 
By:                                                                
Name:                                                                
Title:                                                                
 
Address for Notices:
 
9477 Greenback Lane, Suite 524A
Folsom, CA 95630
Attn.:  Principal Executive Officer

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
PLEDGEE:
 
BAPTIST COMMUNITY SERVICES
 
By:                                                                         
Name:                                                                         
Title:                                                                         
 
 
Address for Notices:
 
701 Park Place
Amarillo, TX  79101
Attention:  Stephen T. Dalrymple

 
7

--------------------------------------------------------------------------------
